McNally, J. (dissenting).
I vote to reverse and deny the application for a discovery and inspection of the statement given by the plaintiff to the defendant’s investigator. No special circumstances have been shown to exist and no fraud or deception has been practiced, and I see no reason for changing the existing rule.
Botein, P. J., Breitel and Rabin, JJ., concur in Per Curiam opinion; McNally, J., dissents in opinion, in which M. M.' Frank, J., concurs.
Order so far as appealed from affirmed, with $20 costs and disbursements to the respondent.